NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2009-3265


                                    JANE O. HEAD,

                                                             Petitioner,

                                           v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.


      Jack W. Flynn, Darnell & Flynn, of Frankfort, Kentucky, argued for petitioner.

       Jacob A. Schunk, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Reginald T. Blades, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.



United States Court of Appeals for the Federal Circuit
                                    2009-3265


                                  JANE O. HEAD,

                                                          Petitioner,
                                         v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                          Respondent.


                                  Judgment
ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           CH0831090200-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, CLEVENGER, and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED May 10, 2010                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk